Citation Nr: 0926368	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder (other than PTSD).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to April 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision of the Atlanta, Georgia Department of Veterans 
Affairs (VA) Regional Office (RO).

The matter of entitlement to service connection for a 
variously diagnosed psychiatric disorder (other than PTSD) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The Veteran is not shown to have engaged in combat; there is 
no credible supporting evidence that a claimed in-service 
stressor occurred; and any diagnosis of PTSD is not based on 
a stressor event corroborated by credible supporting 
evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  August and October 2005 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  While he was not advised of the criteria for 
rating PTSD or those governing effective dates of awards, he 
is not prejudiced by such defect (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent postservice treatment records have been secured.  
The RO did not arrange for a VA examination.  Absent credible 
supporting evidence of a claimed stressor event in service, a 
medical opinion is not warranted. See 38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  In an August 2005 VCAA notice letter, the Veteran 
was asked to provide identifying information sufficient to 
allow for a search to verify his alleged stressor events in 
service; he has not provided such information.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.
B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis conforming to DSM IV; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
Veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's service personnel records reflect that he 
served in Vietnam from March 1970 to April 1972; they do not 
show he engaged in combat.  His DD-214 shows that his 
military occupational specialty (MOS) was that of a combat 
engineer with the 326th Engineering Battalion.  He was 
awarded the Bronze Star Medal (notably any including a V (for 
valor) device) for meritorious achievement in ground 
operations against hostile forces.  His STRs are silent for 
any psychiatric complaints, findings, treatment, or 
diagnoses.  

The Veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  The term engaged in combat with the enemy 
requires that the Veteran have taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  While 
he was awarded a Bronze Star Medal for meritorious service, 
such award, in and of itself, is not evidence of combat.  See 
Manual of Military Decorations and Awards, A-6 (Department of 
Defense Manual 1348.33-M, September 1996).  Thus, the record 
does not show the Veteran was involved in combat so as to 
allow for a presumption of the existence of claimed in-
service stressors.  See 38 C.F.R. § 3.304(f).

The Veteran has submitted statements alleging three specific 
stressors events in service.  He claims that his base in 
Vietnam, Firebase Rifle, was attacked by sappers with satchel 
charges, and that the same base was also attacked with small 
arms fire and rocket propelled grenades (RPGs).  He also 
states that while he was on a mine sweeping detail, a "booby 
trap" explosive device was detonated, causing the legs of a 
fellow-serviceman to be blown off.  Finally, he reports that 
the following day, his sergeant's legs were blown off in the 
same area by a similar device.  He has not provided the names 
of the wounded (included his sergeant) or the approximate 
dates of occurrence of the alleged events.
The Veteran's alleged in-service stressors are unverified as 
he has provided only nonspecific stressor information 
regarding the events.  Generally, events involving death or 
injury of American servicemen are verifiable (if they 
occurred).  Without credible supporting evidence of an in-
service stressor, the record is insufficient to establish 
that the Veteran has PTSD that is related to an in-service 
incident.  

The Board notes that June 2004 to October 2005 VA outpatient 
treatment records show that the Veteran has been given 
diagnoses of PTSD, alcoholism, and depressive disorder.  
However, the diagnosis of PTSD is based on the Veteran's 
unsupported reports of witnessing fellow servicemen severely 
injured by explosive device traps set by the enemy.  A 
medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996) (finding that an opinion by a mental health 
professional based on a postservice examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).  

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of a stressor event in service.  As these threshold 
requirements for establishing entitlement to service 
connection for PTSD are not met, the preponderance of the 
evidence is against the Veteran's claim.  Accordingly, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.


ORDER

Service connection for PTSD is denied.  


REMAND

As was noted above, the Veteran's STRs are silent for any 
psychiatric complaints, findings, treatment, or diagnoses.  
VA outpatient treatment records from June 2004 to October 
2005 show that the Veteran has been given diagnoses of 
alcoholism and depressive disorder in addition to the 
diagnosis of PTSD.  

The Veteran's May 2005 claim specifically sought service 
connection for PTSD, and that was the specific claim 
adjudicated by the RO and developed for appellate review.  
However, in the recent case of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, 
i.e., that matter(s) of service connection for psychiatric 
disability(ies) other than PTSD diagnosed is/are part and 
parcel of a service connection for PTSD claim (and that such 
matter(s) is/are before the Board).  As the RO has not 
developed or adjudicated the matters of service connection 
for psychiatric disability other than PTSD, the Board has no 
option but to remand the case for such action.  

Accordingly, the case is REMANDED for the 
following:
The RO should arrange for proper VCAA 
notice and all development deemed 
necessary, and then (after the Veteran has 
had sufficient opportunity to respond) 
adjudicate the matter(s) of service 
connection for each of the Veteran's 
diagnoses of psychiatric disability other 
than PTSD.  He should be notified of the 
determination(s), if they are not 
favorable, and he files a notice of 
disagreement, the RO should issue an 
appropriate statement of the case in the 
matter(s), and afford the Veteran the 
opportunity to respond.  If this occurs, 
the case should be returned to the Board, 
if in order, for further appellate review.   

The purpose of this remand is to ensure compliance with the 
instructions of the Court in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


